     Case 3:19-cv-00192 Document 10 Filed 08/08/19 Page 1 of 10 PageID #: 33



                 IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                              HUNTINGTON DIVISION

RICHARD GRAVELY,

                     Plaintiff,

v.                                                       Case No. 3:19-cv-00192


ANTHONY MAJESTRO;
MARVIN W. MASTERS; and
BENJAMIN L. BAILEY,

                     Defendants.



                  PROPOSED FINDINGS AND RECOMMENDATIONS

       Plaintiff filed this pro se civil action on March 18, 2019, alleging that the

defendants—who were co-lead counsel for plaintiffs in a class action lawsuit arising out

of contaminated water in Kanawha County, West Virginia—maliciously colluded with the

West Virginia American Water Company to have Plaintiff’s claim dismissed. (ECF No. 2).

Plaintiff asserts a cause of action for violations of his civil rights, as well as fraud, and

seeks compensatory and punitive damages. (Id.). Pending are Plaintiff’s Application to

Proceed Without Prepayment of Fees and Costs and an initial screening by this Court

pursuant to 28 U.S.C. § 1915(e)(2). (ECF Nos. 1, 2). With respect to Plaintiff’s Application

to Proceed Without Prepayment of Fees and Costs, the Court GRANTS the application.

       This matter is assigned to the Honorable Robert C. Chambers, United States

District Judge, and is referred to the undersigned United States Magistrate Judge for

pretrial management and submission of proposed findings of fact and recommendations


                                                 1
     Case 3:19-cv-00192 Document 10 Filed 08/08/19 Page 2 of 10 PageID #: 34



for disposition pursuant to 28 U.S.C. § 636(b)(1)(B). For the reasons set forth herein, the

undersigned FINDS that this Court lacks subject matter jurisdiction over the claims

asserted; therefore, the complaint should be dismissed.

I.     Relevant Facts

       On January 9, 2014, a storage tank owned and operated by Freedom Industries,

Inc. sprouted a leak, spilling a coal processing chemical into the Elk River just above its

confluence with the Kanawha River in downtown Charleston, West Virginia. See Good v.

Am. Water Works Co., No.: 2:14-cv-01374 (S.D.W. Va. Jan. 13, 2014). West Virginia

American Water Company, which supplied water to 300,000 West Virginians residing in

that area, allegedly failed to recognize the risk presented by Freedom Industries’ storage

tanks and thus allowed the chemical spill to taint the water supply. (Id.). This event

spawned civil actions in both federal and state court; including, Plaintiff’s pro se action,

which was filed in federal court, consolidated with similar cases, and ultimately remanded

to state court. See Gravely v. West Virginia American Water Co., No.: 2:14-cv-014895

(S.D.W. Va. Apr. 16, 2014), at ECF No. 4.

       In state court, Gravely’s claim was consolidated with other similar claims and

transferred to a Mass Litigation Panel (“MLP”). (ECF No. 7-3). Liaison counsel were

selected by the MLP, and that counsel performed discovery in and managed the

consolidated action pending in the Circuit Court of Kanawha County, West Virginia,

styled In Re: Water Contamination Litigation, Civil Action No. 16-C-123. (Id.). According

to Plaintiff, the defendants acted as Plaintiffs’ Liaison Counsel. A settlement of the

plaintiffs’ claims against West Virginia American Water Company was subsequently

reached in federal court. Under the settlement terms, affected plaintiffs had thirty days in


                                                2
      Case 3:19-cv-00192 Document 10 Filed 08/08/19 Page 3 of 10 PageID #: 35



which to opt out, object, or appeal the settlement. After the requisite period passed,

Liaison Counsel in the MPL moved the state court to dismiss claims that were effectively

resolved by the federal class action settlement. (Id.). Plaintiff’s case was one of the actions

Liaison Counsel moved to dismiss.

           On September 21, 2018, Plaintiff appeared at a hearing before the MLP and

notified that court that he had never received notice of the federal class action settlement.

(ECF No. 7-3 at 5). Plaintiff was informed that the thirty days to opt out, object, or appeal

the settlement had expired. Accordingly, the MLP dismissed Plaintiff’s state complaint,

with prejudice. (Id.). Upon entry of the dismissal order, Plaintiff was personally advised

that he could appeal the ruling to the Supreme Court of Appeals of West Virginia within

thirty days. (Id. at 6).

           On March 18, 2019, Plaintiff filed the instant civil action, complaining that

Plaintiffs’ Liaison Counsel wrongfully and maliciously moved to dismiss his complaint.

Plaintiff argues that the dismissal invaded his “protected interest ‘civil right to hearing.’”

(ECF No. 2 at 1-2). He claims that the defendants willfully misrepresented Plaintiff to be

a member of the federal class action, which led the MLP to dismiss his pending state

complaint. (Id. at 2). Plaintiff contends that he had a Sixth Amendment right to a hearing

on his complaint, and the defendants willfully violated his right to due process. (ECF No.

7 at 1).

II.        Standard of Review

           Pursuant to the provisions of 28 U.S.C. § 1915(e)(2), the court must screen each

case in which an individual seeks to proceed in forma pauperis (without prepayment of

fees and costs). The court must dismiss the case, or any part of it, if the complaint is


                                                  3
       Case 3:19-cv-00192 Document 10 Filed 08/08/19 Page 4 of 10 PageID #: 36



frivolous, malicious, fails to state a claim upon which relief may be granted, or “seeks

monetary relief from a defendant who is immune from such relief.” 28 U.S.C. § 1915.

         A “frivolous” case has been defined as one which lacks “an arguable basis either in

law or fact.” Neitzke v. Williams, 490 U.S. 319, 325 (1989). A case lacks an arguable basis

in law when it relies upon an indisputably meritless legal theory, Denton v. Hernandez,

504 U.S. 25, 31-32 (1992); Anders v. California, 386 U.S. 738, 744 (1967). A case lacks an

arguable basis in fact when the supporting allegations describe “fantastic or delusional

scenarios.” Neitzke, 490 U.S. at 328. Similarly, a complaint fails to state a compensable

claim when, upon viewing the well-pleaded factual allegations in the complaint as true

and in the light most favorable to the plaintiff, the complaint does not contain “enough

facts to state a claim to relief that is plausible on its face.” Bell Atlantic Corp v. Twombly,

550 U.S. 544, 570 (2007).

         This Court is required to liberally construe pro se complaints, such as the one filed

in this civil action. Erickson v. Pardus, 551 U.S. 89, 94 (2007). However, even under this

less stringent standard, the complaint still must contain sufficient factual allegations to

support a valid legal cause of action. The court may not rewrite the pleading to include

claims that were never presented, Parker v. Champion, 148 F.3d 1219, 1222 (10th Cir.

1998), develop the plaintiff’s legal theories for him, Small v. Endicott, 998 F.2d 411, 417-

18 (7th Cir. 1993), or “conjure up questions never squarely presented” to the court.

Beaudett v. City of Hampton, 775 F.2d 1274, 1278 (4th Cir. 1985).

III.     Discussion

         As part of its initial screening, this Court may determine whether it has subject

matter jurisdiction over the claims asserted by Plaintiff. Lovern v. Edwards, 190 F.3d


                                                  4
    Case 3:19-cv-00192 Document 10 Filed 08/08/19 Page 5 of 10 PageID #: 37



648, 654 (4th Cir. 1999) (“Determining the question of subject matter jurisdiction at the

outset of the litigation is often the most efficient procedure.”). The Court should sua

sponte dismiss a case when subject matter jurisdiction is lacking. Davis v. Pak, 856 F.2d

648, 650 (4th Cir. 1988) (“It is always incumbent upon a federal court to evaluate its

jurisdiction sua sponte, to ensure that it does not decide controversies beyond its

authority.”). “Federal courts are courts of limited subject matter jurisdiction, and as such

there is no presumption that the court has jurisdiction.” Pinkley, Inc. v. City of Frederick,

MD., 191 F.3d 394, 399 (4th Cir. 1999). Accordingly, “[a] district court has ‘an

independent obligation to determine whether subject matter jurisdiction exists, even

when no party challenges it.’” Greene v. Joyner, No. JFM-17-688, 2017 WL 1194175, at *2

(D. Md. Mar. 30, 2017) (quoting Hertz Corp. v. Friend, 559 U.S. 77, 94 (2010)). Whether

the court has jurisdiction depends upon the allegations contained in the complaint. See

Pinkley, 191 F.3d at 399 (citing McNutt v. General Motors Acceptance Corp., 298 U.S.

178 (1936) (holding “the party who seeks the exercise of jurisdiction in his favor ... must

allege in his pleadings the facts essential to show jurisdiction”)). The mere assertion of a

federal claim is insufficient to establish subject matter jurisdiction. Davis, 856 F.2d at

650.

       Subject matter jurisdiction in the United States District Courts exists when a

“federal question” is presented, or when there is diversity of citizenship between the

parties and the amount in controversy exceeds $75,000. 28 U.S.C. §§ 1331, 1332. If

jurisdiction is based on a federal question, the plaintiff must “assert a substantial federal

claim.” Lovern, 190 F.3d at 654) (quoting Davis, 856 U.S. at 650). The “doctrine of

substantiality is especially important where a wholly frivolous federal claim serves as a


                                                 5
    Case 3:19-cv-00192 Document 10 Filed 08/08/19 Page 6 of 10 PageID #: 38



pretext to allow a state-law issue, the real focus of the claim, to be litigated in the federal

system. Id. at 655 (citing Davis, 856 U.S. at 651).

       Here, Plaintiff alleges wrongdoing that purportedly entitles him to relief under 42

U.S.C. § 1983. Specifically, Plaintiff claims that the defendants violated his Sixth

Amendment right to a hearing and deprived him of due process of law. Title 42 U.S.C. §

1983 provides as follows:

       Every person who under color of any statute, ordinance, regulation, custom,
       or usage, of any State or Territory or the District of Columbia, subjects, or
       causes to be subjected, any citizen of the United States or other person
       within the jurisdiction thereof to the deprivation of any rights, privileges, or
       immunities secured by the Constitution and laws, shall be liable to the party
       injured in an action at law, suit in equity, or other proper proceeding for
       redress, except that in any action brought against a judicial officer for an act
       or omission taken in such officer's judicial capacity, injunctive relief shall
       not be granted unless a declaratory decree was violated or declaratory relief
       was unavailable.

       Title 42 U.S.C. § 1983 “‘is not itself a source of substantive rights,’ but merely

provides ‘a method for vindicating federal rights elsewhere conferred.’” Albright v. Oliver,

510 U.S. 266, 271 (1994) (quoting Baker v. McCollan, 443 U.S. 137, 144 n.3 (1979)).

Congress enacted § 1983 “to enforce provisions of the Fourteenth Amendment against

those who carry a badge of authority of a State and represent it in some capacity, whether

they act in accordance with their authority or misuse it.” Bennett v. Gravelle, 323 F. Supp.

203, 211 (D. Md.), aff'd, 451 F.2d 1011 (4th Cir. 1971); see also Adickes v. S.H. Kress & Co.,

398 U.S. 144, 166 (1970) (“[T]here exists an unbroken line of decisions, extending back

many years, in which this Court has declared that action ‘under color of law’ is a predicate

for a cause of action under § 1983.”). In order to state a cause of action under § 1983, a

plaintiff must allege facts showing that: (1) a person (the defendant) deprived the plaintiff



                                                  6
    Case 3:19-cv-00192 Document 10 Filed 08/08/19 Page 7 of 10 PageID #: 39



of a federally protected civil right, privilege or immunity and (2) that the defendant did

so under color of state law. Mentavlos v. Anderson, 249 F.3d 301, 310 (4th Cir. 2001)

(quoting Adickes, 398 U.S. at 150). If either of these elements is missing, the complaint

fails to state a claim for relief under 42 U.S.C. § 1983. Flagg Bros. v. Brooks, 436 U.S. 149,

156 (1978).

       Plaintiff seeks to hold three private attorneys liable for alleged constitutional

violations and for state law fraud. However, Plaintiff’s complaint and supplemental

complaint are devoid of any allegations establishing that these three attorneys acted in an

official capacity with the State of West Virginia, or “under color” of state law when they

represented private citizens in a mass tort case for the recovery of money damages. In

Conner v. Donnelly, 42 F.3d. 220 (4th Cir. 1994), the United States Court of Appeals for

the Fourth Circuit described the following situations in which conduct by a private person

or entity would constitute “state action:”

       First, a private party that is regulated by the state acts under color of state
       law where there is a “sufficiently close nexus between the State and the
       challenged action of the regulated entity so that the action of the latter may
       be fairly treated as that of the State itself. Second a private party acts under
       color of state law where the State, through extensive regulation of the
       private party, has exercised coercive power or has provided such significant
       encouragement that the action must in law be deemed to be that of the state.
       Finally, a private party acts under color of state law where “the private entity
       has exercised powers that are ‘traditionally the exclusive prerogative of the
       state.’”

Id. at 224 (internal citations omitted). In the absence of facts establishing one of these

situations, a § 1983 complaint against a private party must be dismissed as “[p]urely

private conduct, no matter how wrongful, injurious, fraudulent, or discriminatory, is not

actionable under 42 U.S.C. § 1983.” Perrin v. Nicholson, No. CIV.A. 9:10-1111-HFF, 2010

WL 3893792, at *2 (D.S.C. Sept. 8, 2010), report and recommendation adopted, No.
                                                  7
    Case 3:19-cv-00192 Document 10 Filed 08/08/19 Page 8 of 10 PageID #: 40



CIV.A. 09:10-01111, 2010 WL 3892247 (D.S.C. Sept. 30, 2010); see also Burton v.

Wilmington Parking Authority, 365 U.S. 715, 721 (1961).

       Plaintiff describes no such circumstance in the instant action. To the contrary,

Plaintiff indicates that the three defendants indirectly represented him in a class action

against the West Virginia American Water Company, which is also a private actor. The

law is well established that an attorney, whether retained, court-appointed, or a public

defender, does not act under color of state law when performing the traditional functions

of a lawyer and, therefore, is not amenable to suit under § 1983. Grondin v. Wood Co.

Prosecutors Office, No. 6:13-CV-11095, 2014 WL 794257, at *15 (S.D.W. Va. Feb. 27,

2014) (citing Polk County v. Dodson, 454 U.S. 312, 317–24) (stating that public defenders

representing defendants in criminal proceedings do not act under the color of state law

for § 1983 purposes); Hall v. Quillen, 631 F.2d 1154, 1155–56, n. 2, 3 (4th Cir. 1980)

(holding that court-appointed counsel does not act under the color of state law for § 1983

purposes); Deas v. Potts, 547 F.2d 800, 800 (4th Cir. 1976) (finding that private counsel

retained by a defendant in criminal proceedings does not act under the color of state law

for § 1983 purposes); Thomas v. Savage, No. CV RDB-18-2952, 2018 WL 4777628, at *2

(D. Md. Oct. 3, 2018) (“An attorney, whether retained, court-appointed, or a public

defender, does not act under color of state law, which is a jurisdictional prerequisite for

any civil action brought under 42 U.S.C. § 1983.”).

       Given that the defendants are not state actors, subject matter jurisdiction in this

case cannot rest on a “federal question.” Accordingly, subject matter jurisdiction is only

proper “if the amount in controversy exceeds $75,000 and there is complete diversity of

citizenship, pursuant to 28 U.S.C. § 1332.” Shelton v. Crookshank, No. 3:17-CV-108, 2018


                                                8
      Case 3:19-cv-00192 Document 10 Filed 08/08/19 Page 9 of 10 PageID #: 41



WL 527423, at *2 (N.D.W. Va. Jan. 24, 2018), aff'd as modified, 742 F. App'x 782 (4th

Cir. 2018). Considering the addresses provided by Plaintiff on the summonses, all of the

defendants are presumed to be residents of West Virginia. Plaintiff offers no evidence to

the contrary, although he carries the burden of demonstrating complete diversity.

Consequently, in the absence of complete diversity of citizenship, Plaintiff’s complaint

must be dismissed in this Court, and his claims pursued in a state forum.

IV.     Proposal and Recommendations

        For the reasons set forth above, the undersigned respectfully PROPOSES that the

presiding District Judge accept and adopt the findings herein and RECOMMENDS that

Plaintiff’s Complaint be DISMISSED for lack of subject matter jurisdiction, and this

action be REMOVED from the docket of the court.

        Plaintiff is notified that this “Proposed Findings and Recommendations” is hereby

FILED, and a copy will be submitted to the Honorable Robert C. Chambers, United States

District Judge. Pursuant to the provisions of Title 28, United States Code, Section

636(b)(1)(B), and Federal Rules of Civil Procedure 6(d) and 72(b), Plaintiff shall have

fourteen days (for filing of objections) plus an additional three days (if received by mail)

from the date of filing this “Proposed Findings and Recommendations” within which to

file with the Clerk of this Court, specific written objections, identifying the portions of the

“Proposed Findings and Recommendations” to which objection is made and the basis of

such objection. Extension of this time period may be granted by the presiding District

Judge for good cause shown. Failure to file written objections as set forth above shall

constitute a waiver of de novo review by the District Court and a waiver of appellate review

by the Circuit Court of Appeals. Snyder v. Ridenour, 889 F.2d 1363 (4th Cir. 1989);


                                                  9
   Case 3:19-cv-00192 Document 10 Filed 08/08/19 Page 10 of 10 PageID #: 42



Thomas v. Arn, 474 U.S. 140, 106 S.Ct. 466, 88 L.Ed.2d 435 (1985); Wright v. Collins,

766 F.2d 841 (4th Cir. 1985); United States v. Schronce, 727 F.2d 91 (4th Cir. 1984).

Copies of such objections shall be provided to Judge Chambers and Magistrate Judge

Eifert.

          The Clerk is instructed to provide a copy of this “Proposed Findings and

Recommendations” to Plaintiff.

          FILED: August 8, 2019




                                            10
